Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s terminal disclaimer filed 8/9/21 is accepted and thus the double patenting rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

 	The present invention pertains to a balloon dilation device, comprising: a guide tube, having a proximal end and a distal end, the distal end terminating in a distal tip; a sleeve member annularly positioned over the guide tube, wherein the sleeve member is movable relative to the guide tube and is capable of being advanced over the guide tube and past the distal tip; a balloon coupled to the sleeve member, wherein the balloon is extendable and inflatable at or beyond the distal tip of the guide tube; and a handle disposed along a proximal portion of the guide tube, the handle comprising a pushing member moveable in a distal direction relative to the handle and operatively coupled to the sleeve member, wherein distal advancement of the pushing member advances the sleeve member and the balloon over the guide tube in a distal direction.
 	The present invention also pertains to a balloon dilation device, comprising: a handle having a proximal end and a distal end; a guide tube, having a proximal end and a distal end, wherein the guide tube extends longitudinally from the distal end of the handle in a distal direction, wherein the distal end terminates in a distal tip; a sleeve member annularly positioned over the guide tube, wherein the sleeve member is movable relative to the guide tube between a retracted position on the guide tube and an extended position on the guide tube, wherein the sleeve member is configured to be advanced over the 
	The closest prior art of record includes Keith US 2008/0172033 however Keith fails to teach the amended limitations of claim 38, see interview summary.  Furthermore Keith fails to teach the particulars of the handle mechanism and actuating mechanism of claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/13/21